Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office action is responsive to the amendment filed on 12/22/2020.
Claims 1- 9, 11- 19, 21 & 23 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James M. Campbell (# 69,087) on 02/09/2021. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims 1 – 2, 11, 13, & 23 of this application have been amended as follows:
1.	(Currently Amended) A heating, ventilation, or air conditioning (HVAC) system for a building, the HVAC system comprising:
an airside system having a plurality of airside subsystems, each airside subsystem comprising airside HVAC equipment configured to provide heating or cooling to the airside subsystem, wherein the plurality of airside subsystems receive a working fluid from a shared waterside system comprising waterside HVAC equipment;

a plurality of low-level airside model predictive controllers, each corresponding to one of the airside subsystems and configured to:
receive the airside subsystem energy target for the corresponding airside subsystem from the high-level model predictive controller;
perform a low-level optimization to generate airside temperature setpoints for the corresponding airside subsystem using the airside subsystem energy target as a constraint on the low-level optimization;
wherein each of the plurality of low-level airside model predictive controllers is configured to control the airside HVAC equipment of the corresponding airside subsystem in accordance with the airside temperature setpoints for the corresponding airside subsystem.
2.	(Currently Amended) The HVAC system of Claim 1, further comprising:
[[a]]the waterside system comprising the waterside HVAC equipment, wherein the high-level model predictive controller is configured to generate a waterside energy target for the waterside system; and
a low-level waterside model predictive controller configured to perform a low-level optimization to generate waterside setpoints for the waterside system subject to a demand constraint based on the waterside energy target;

3.	(Original) The HVAC system of Claim 1, wherein the airside subsystems represent separate buildings thermally decoupled from one another such that no direct heat exchange occurs between the airside subsystems.
4.	(Original) The HVAC system of Claim 1, wherein the high-level model predictive controller is configured to generate a high-level cost function defining the energy cost as a function of a waterside demand profile, the waterside demand profile indicating a thermal energy production of a waterside system at each of a plurality of time steps in an optimization period.
5.	(Previously Presented) The HVAC system of Claim 4, wherein the high-level model predictive controller is configured to use a waterside demand model to define the waterside demand profile as a function of the plurality of airside subsystem energy targets, each airside subsystem energy target indicating a thermal energy allocation to one of the airside subsystems at each of the plurality of time steps.
6.	(Original) The HVAC system of Claim 5, wherein the high-level model predictive controller is configured to generate an airside subsystem temperature model for each of the plurality of airside subsystems, each airside subsystem temperature model defining a relationship between the thermal energy allocation to an airside subsystem and a temperature of the airside subsystem.

8.	(Previously Presented) The model predictive control system of Claim 1, wherein:
each airside subsystem corresponds to a plurality of building zones; and
each of the low-level airside model predictive controllers is configured to generate airside temperature setpoints for each of the plurality of building zones in the corresponding airside subsystem.
9.	(Original) The HVAC system of Claim 8, wherein each of the low-level airside model predictive controllers is configured to generate a zone load profile for each of the plurality of building zones in the corresponding airside subsystem, each zone load profile indicating a thermal energy allocation to one of the building zones at each of a plurality of time steps in an optimization period.
10.	(Canceled)
11.	(Currently Amended) A method for optimizing energy cost in a building HVAC system including an airside system having a plurality of airside subsystems, wherein the plurality of airside subsystems receive a working fluid from a shared waterside system comprising waterside HVAC equipment, the method comprising:
coordinating operation of the plurality of airside subsystems to manage peak demand by performing a high-level optimization at a high-level model predictive 
providing the airside subsystem energy targets from the high-level model predictive controller to a plurality of low-level airside model predictive controllers, each of the low-level airside model predictive controllers corresponding to one of the plurality of airside subsystems;
performing a low-level optimization at each of the low-level airside model predictive controllers to generate airside temperature setpoints for the corresponding airside subsystem subject to a constraint based on the airside subsystem energy target for the corresponding airside subsystem; and
operating airside HVAC equipment in each of the plurality of airside subsystems in accordance with the airside temperature setpoints.
12.	(Original) The method of Claim 11, wherein the airside subsystems represent separate buildings thermally decoupled from one another such that no direct heat exchange occurs between the airside subsystems.
13.	(Currently Amended) The method of Claim 11, wherein performing the high-level optimization comprises generating a waterside energy target for [[a]] the waterside system, the method further comprising:
providing the waterside energy target to a low-level waterside model predictive controller;
performing a low-level optimization at the low-level waterside model predictive controller to generate waterside setpoints for the waterside system subject to a demand constraint based on the waterside energy target; and

14.	(Previously Presented) The method of Claim 11, wherein performing the high-level optimization comprises generating a high-level cost function defining the energy cost as a function of a waterside energy target, the waterside energy target indicating a thermal energy production of a waterside system at each of a plurality of time steps in an optimization period.
15.	(Previously Presented) The method of Claim 14, wherein performing the high-level optimization comprises using a waterside demand model to define the waterside energy target as a function of the plurality of airside subsystem energy targets, each airside subsystem energy target indicating a thermal energy allocation to one of the airside subsystems at each of the plurality of time steps.
16.	(Original) The method of Claim 15, wherein performing the high-level optimization comprises generating an airside subsystem temperature model for each of the plurality of airside subsystems, each airside subsystem temperature model defining a relationship between the thermal energy allocation to an airside subsystem and a temperature of the airside subsystem.
17.	(Previously Presented) The method of Claim 16, wherein performing the high-level optimization comprises optimizing the energy cost and the plurality of airside subsystem energy targets subject to constraints provided by the waterside demand model and each airside subsystem temperature model.

each airside subsystem corresponds to a plurality of building zones; and
performing the low-level optimization comprises generating airside temperature setpoints for each of the plurality of building zones.
19.	(Previously Presented) The method of Claim 18, wherein performing the low-level optimization comprises generating a zone load profile for each of the plurality of building zones, each zone load profile indicating a thermal energy allocation to one of the building zones at each of a plurality of time steps in an optimization period.
20.	(Canceled)
21.	(Previously Presented) The system of Claim 1, wherein each airside subsystem energy target indicates an amount of energy to be delivered from a waterside system to the building by the corresponding airside subsystem during each of a plurality of time steps in an optimization period.
22.	(Canceled)
23.	(Currently Amended) A heating, ventilation, or air conditioning (HVAC) system for a building, the HVAC system comprising:
an airside system having a plurality of airside subsystems, each airside subsystem comprising airside HVAC equipment configured to provide heating or cooling to the airside subsystem, wherein the plurality of airside subsystems receive a working fluid from a shared waterside system comprising waterside HVAC equipment;

a plurality of second model predictive controllers, each corresponding to one of the airside subsystems and configured to:
receive the airside subsystem energy target for the corresponding airside subsystem from the first model predictive controller;
perform a second mathematical operation to generate airside temperature setpoints for the corresponding airside subsystem using the airside subsystem energy target as a constraint on the second mathematical operation;
wherein each of the plurality of second model predictive controllers is configured to control the airside HVAC equipment of the corresponding airside subsystem in accordance with the airside temperature setpoints for the corresponding airside subsystem.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) Regarding claim 1 (after Examiner’s Amendment), the prior art alone or in combination does not teach or suggest the inclusion of
 “an airside system having a plurality of airside subsystems, each airside subsystem comprising airside HVAC equipment configured to provide heating or cooling to the airside subsystem, wherein the plurality of airside subsystems receive a working fluid from a shared waterside system comprising waterside HVAC equipment;
a high-level model predictive controller configured to coordinate and stagger operation of the plurality of airside subsystems to manage peak demand by performing a high-level optimization to generate an airside subsystem energy target for each of the plurality of airside subsystems;
a plurality of low-level airside model predictive controllers, each corresponding to one of the airside subsystems and configured to:
receive the airside subsystem energy target for the corresponding airside subsystem from the high-level model predictive controller;
perform a low-level optimization to generate airside temperature setpoints for the corresponding airside subsystem using the airside subsystem energy target as a constraint on the low-level optimization” in combination with the claim as a whole.

B) Regarding claims 11 & 23, these claims are also allowed for the similar reasons as claim 1.

C) Dependent claims are also allowed because of their dependency with allowable independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115